       Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 1 of 14




Monica G. Cockerille (ISB No. 5532)                      D. Jean Veta (Pro Hac Vice Pending)
monica@cockerillelaw.com                                 jveta@cov.com
Cockerille Law Office, PLLC                              Henry Liu (Pro Hac Vice Pending)
100 W. Main St., Ste. 204                                hliu@cov.com
Boise, ID 83702                                          William Isasi (Pro Hac Vice Pending)
Tel: (208) 343-7676 | Fax: (866) 226-2499                wisasi@cov.com
                                                         Isaac Belfer (Pro Hac Vice Pending)
Peter C. Renn (Admitted Pro Hac Vice)                    ibelfer@cov.com
prenn@lambdalegal.org                                    Colleen R. Smith (ISB No. 10023)
Nora Huppert (Admitted Pro Hac Vice)                     csmith@cov.com
nhuppert@lambdalegal.org                                 Covington & Burling LLP
Lambda Legal Defense and Education Fund, Inc.            One City Center
4221 Wilshire Blvd., Suite 280                           850 10th St NW
Los Angeles, CA 90010                                    Washington, DC 20001
Tel: (213) 382-7600 | Fax: (213) 351-6050                Tel: (202) 662-5294

Kara N. Ingelhart (Admitted Pro Hac Vice)                Michael Lanosa (Pro Hac Vice Pending)
kingelhart@lambdalegal.org                               mlanosa@cov.com
Lambda Legal Defense and Education Fund, Inc.            Covington & Burling LLP
65 E. Wacker Pl., Suite 2000                             1999 Avenue of the Stars
Chicago, IL 60601                                        Los Angeles, CA 90067
Tel: (312) 663-4413 | Fax: (312) 663-4307                Tel: (424) 332-4780

Attorneys for Plaintiffs F.V. and Dani Martin

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 F.V. and DANI MARTIN,                                       No. 1:17-cv-00170-CWD

                        Plaintiffs,                          DECLARATION OF PETER RENN
                                                             IN SUPPORT OF PLAINTIFFS’
                v.                                           MOTION FOR CLARIFICATION
                                                             REGARDING DEFENDANTS’
 DAVID JEPPESEN, in his official capacity as                 ENFORCEMENT PLAN
 Director of the Idaho Department of Health and
 Welfare; ELKE SHAW-TULLOCH, in her official
 capacity as Administrator of the Division of Public
 Health for the Idaho Department of Health and
 Welfare; and JAMES AYDELOTTE, in his
 official capacity as State Registrar and Chief of the
 Bureau of Vital Records and Health Statistics,

                        Defendants.
       Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 2 of 14




                              DECLARATION OF PETER RENN

       I, Peter Renn, declare as follows:

       1.      I am an attorney for Plaintiffs in the above-captioned matter. I have actual

knowledge of the matters stated in this declaration.

       2.      Attached as Exhibit A is a true and correct copy of an email that I sent to Mr.

Steven Olsen, counsel for Defendants, on June 11, 2020.

       3.      Attached as Exhibit B is a true and correct copy of a letter confirming my June

16, 2020 conversation with Mr. Olsen, which I sent to Mr. Olsen on June 17, 2020.

       4.      Attached as Exhibit C is a true and correct copy of a letter that I received from

Mr. Olsen on June 18, 2020.

       5.      Attached as Exhibit D is a true and correct copy of an email chain involving

myself, Mr. Olsen, and Ms. Lauri Thompson.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


DATED: June 22, 2020                         /s/ Peter Renn
                                             Peter Renn




                                                 1
Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 3 of 14




                Exhibit A
                Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 4 of 14


Peter Renn

From:                                Peter Renn
Sent:                                Thursday, June 11, 2020 6:03 PM
To:                                  Olsen, Steven; Reed, Dayton
Cc:                                  Kara Ingelhart; Nora Huppert; Monica Cockerille
Subject:                             Next steps following court's order
Attachments:                         GenderChangePacket_4-18.pdf


Steve and Dayton,

I write to seek further information about what actions Defendants plan to take in light of Judge Dale’s June 1st
order.

As you know, the court held that “HB 509 does not absolve IDHW from accepting, considering, and processing
applications from individuals … seeking to change the sex listed on their birth certificate to match their gender
identity.” Order at 12. It also confirmed that IDHW was permanently enjoined from “automatically rejecting
applications to change the sex listed on their birth certificates to match their gender identity,” and that this
injunction “applies now and on July 1, 2020.” Id. at 15.

As the effective date of HB 509, July 1st, is quickly approaching, I wanted to confirm the following issues:

    1. Will IDHW continue to “accept[], consider[], and process[] applications from individuals … seeking to
       change the sex listed on their birth certificate to match their gender identity” on July 1, 2020?

    2. Can individuals continue to use the attached IDHW application (also found at
       https://healthandwelfare.idaho.gov/Portals/0/Health/Vital%20Records/GenderChangePacket_4-18.pdf)
       to correct the sex listed on their birth certificate to match their gender identity on July 1, 2020?

We would appreciate your confirmation as soon as possible.

Regards,
Peter

Peter Renn
Counsel
Lambda Legal
Western Regional Office
4221 Wilshire Boulevard, Suite 280
Los Angeles, CA 90010-3512
Tel 213-382-7600 ext. 228
Fax 213-351-6050
prenn@lambdalegal.org
www.lambdalegal.org
pronouns: he/him/his

Admitted to practice in California

To become a member or make a donation, visit http://www.lambdalegal.org/join

Lambda Legal: Making the case for equality
                                                              1
                   Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 5 of 14
CONFIDENTIALITY NOTICE: This email transmission from Lambda Legal Defense and Education Fund, Inc. and any documents, files or previous email
messages attached to it may contain confidential information that is legally privileged. If you are not the intended recipient, or a person
responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying, distribution or use of any of the
information contained in or attached to this transmission is STRICTLY PROHIBITED. If you have received this transmission in error, please
immediately notify us by reply email or by telephone at (213) 382-7600, ext. 228, and destroy the original transmission and its attachments
without reading or saving it in any manner. Thank you.




                                                                       2
Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 6 of 14




                 Exhibit B
       Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 7 of 14




June 17, 2020

Steven L. Olsen
Civil Litigation Division
Office of the Attorney General
954 W. Jefferson Street, 2nd Floor
Boise, ID 83720-0010

Via Email (steven.olsen@ag.idaho.gov)

       Re:          Defendants’ Enforcement of HB 509

Dear Mr. Olsen:

       Thank you for taking the time to speak with me yesterday. As you know, following
Judge Dale’s decision, I asked Defendants to confirm the following issues:

       1.           Will IDHW continue to “accept[], consider[], and process[] applications from
                    individuals … seeking to change the sex listed on their birth certificate to match
                    their gender identity” on July 1, 2020?

       2.           Can individuals continue to use the attached IDHW application (also found at
                    https://healthandwelfare.idaho.gov/Portals/0/Health/Vital%20Records/GenderCha
                    ngePacket_4-18.pdf) to correct the sex listed on their birth certificate to match
                    their gender identity on July 1, 2020?

        I appreciate your willingness to discuss these types of issues, and I hope that continues in
the future, as I believe that is to our mutual benefit. I write to confirm what we discussed and to
discuss next steps.

        During our conversation, you indicated that Defendants plan to enforce HB 509 on July
1st as written. Specifically, you indicated that, beginning July 1st, transgender individuals
cannot change the sex listed on their birth certificate to match their gender identity unless they
obtain a court order pursuant to Section 39-245A(4) of HB 509 and present such an order to
Defendants. As you know, Section 39-245A(4) allows an individual to change the sex listed on
their birth certificate “only on the basis of fraud, duress, or material mistake of fact, with the
burden of proof upon the party challenging the acknowledgment.” But HB 509 defines “sex” as
“the immutable biological and physiological characteristics, specifically the chromosomes and
internal and external reproductive anatomy, genetically determined at conception and generally
recognizable at birth, that define an individual as male or female.”




            WESTERN REGIONAL OFFICE 4221 WILSHIRE BLVD, SUITE 280, LOS ANGELES, CA 90010 T 213-382-7600 F 213-351-6050 WWW.LAMBDALEGAL.ORG
       Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 8 of 14

                                                                                       June 17, 2020
                                                                                              Page 2

        Under the plain language of HB 509, transgender individuals cannot obtain a state court
order to change the sex listed on their birth certificate in order to match their gender identity.
You did not offer any explanation for how transgender people may successfully obtain a court
order “seeking to change the sex listed on their birth certificate to match their gender identity,”
as required by Judge Dale’s order and injunction. See Order at 12 (“HB 509 does not absolve
IDHW from accepting, considering, and processing applications from individuals … seeking to
change the sex listed on their birth certificate to match their gender identity.”). To the contrary,
there is no question that Defendants’ plan would eliminate the substantive authority that IDHW
currently exercises to approve birth certificate changes sought to match an individual’s gender
identity, even though the mandatory and prohibitory obligations of the injunction run to
Defendants as IDHW officials. Defendants’ plan therefore violates both the letter and spirit of
the Court’s permanent injunction.

        You also indicated that Defendants anticipate enforcing HB 509 without seeking further
clarification from the Court regarding whether their proposed plan would violate the injunction.
As I noted during our conversation, Judge Dale expressly instructed that “when questions arise
as to the interpretation or application of an injunction order, a party should seek clarification or
modification from the issuing court, rather than risk disobedience and contempt.” Order at 5.
She further cautioned Defendants against “experimentation with disobedience of the law.” Order
at 12. I therefore urged, at a minimum, that Defendants not enforce their proposed plan unless
and until the Court holds that it does not violate the injunction. Otherwise, Defendants will be in
violation of the injunction, and Mr. Jeppesen, Ms. Shaw-Tulloch, and Mr. Aydelotte can be held
in contempt of court, particularly given that Judge Dale has now given them ample additional
notice in her most recent order.

        Plaintiffs request that Defendants confirm in writing by 5:30 MDT on Friday, June 19th,
that they will not implement and enforce HB 509 as described above. Absent confirmation,
Plaintiffs will seek further relief from the Court. To be clear, our hope is that Defendants will
reconsider their plan, and avoid the burdens that this expedited round of litigation would impose
on the Court and the parties.

       If you would like to discuss further, please do not hesitate to reach out to me.

                                                              Sincerely,

                                                              Peter Renn
                                                              Counsel for Plaintiffs

cc:    Dayton Reed
       Kara Ingelhart
       Nora Huppert
       Monica Cockerille
Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 9 of 14




                 Exhibit C
Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 10 of 14
Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 11 of 14




                 Exhibit D
               Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 12 of 14


Peter Renn

From:                              L Thompson <Lauri_Thompson@id.uscourts.gov>
Sent:                              Friday, June 19, 2020 3:10 PM
To:                                Olsen, Steven
Cc:                                Peter Renn; Monica Cockerille; Kara Ingelhart; Nora Huppert; Reed, Dayton
Subject:                           RE: Request for status conference in F.V. v. Jeppesen (1:17-cv-00170-CWD)


Counsel,
The Court has received and reviewed your emails regarding Plaintiffs’ request for a status conference. The Court is
amenable to holding a status conference in this matter if a proper showing is made in a motion filed in the record. To
that end, the Court suggests that Plaintiffs file a motion setting forth their request and the basis for the request by June
22, 2020 and that Defendants respond by June 25, 2020. In particular, Plaintiffs should address the issue of ripeness with
regard to the relief requested; namely, a determination regarding whether Defendants’ anticipated implementation of
HB 509 violates the injunction.

Please feel free to contact me with any questions or if I can be of any assistance.

Thank you.
Lauri


                   Lauri Thompson
                   Law Clerk to Hon. Candy W. Dale
                   U.S. Courts, District of Idaho
                   Lauri_Thompson@id.uscourts.gov
                   (208) 334-9206




From: Olsen, Steven <steven.olsen@ag.idaho.gov>
Sent: Friday, June 19, 2020 10:51 AM
To: L Thompson <Lauri_Thompson@id.uscourts.gov>
Cc: 'Peter Renn' <PRenn@lambdalegal.org>; Monica Cockerille <monica@cockerillelaw.com>; Kara Ingelhart
<Kingelhart@lambdalegal.org>; Nora Huppert <nhuppert@lambdalegal.org>; Reed, Dayton
<Dayton.Reed@ag.idaho.gov>
Subject: Request for status conference in F.V. v. Jeppesen (1:17-cv-00170-CWD)

Ms. Thompson,

The Defendants are being responsible and evaluating how they incorporate HB 509 into their current
procedure. No final decision has been made, but Defendants will do their best to abide by the Court’s order
and their obligation to follow the law in Idaho statutes. At present, the one distinction we see between
existing rule and the new statute is a requirement that a court order accompany an application to change a
birth certificate. Defendants are familiar with this requirement, because it is required by statute and rule for
other changes (e.g., name change, adoption) [Idaho Code section 39-250(4) and Idaho Code section 39-
258]. Requiring a court order for a change certainly is not unconstitutional, and nothing in the Court’s order
suggests otherwise. We dispute Plaintiffs’ one-sided interpretation of the statute, and its effect under Idaho
law, especially because they have no plaintiff who has tested and been harmed in any way by the statute.

                                                             1
              Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 13 of 14

If the Court elects to hold a status conference to discuss this further, we are available on June 30 at the time
identified by Mr. Renn.

Steven L. Olsen
Division Chief, Civil Litigation
Office of the Attorney General
P.O. Box 83720
Boise, Idaho 83720-0010
(208) 334-4148
Fax (208) 854-8073


From: Peter Renn [mailto:PRenn@lambdalegal.org]
Sent: Thursday, June 18, 2020 7:50 PM
To: Lauri_Thompson@id.uscourts.gov
Cc: Olsen, Steven <steven.olsen@ag.idaho.gov>; Reed, Dayton <Dayton.Reed@ag.idaho.gov>; Monica Cockerille
<monica@cockerillelaw.com>; Kara Ingelhart <Kingelhart@lambdalegal.org>; Nora Huppert
<nhuppert@lambdalegal.org>
Subject: Request for status conference in F.V. v. Jeppesen (1:17-cv-00170-CWD)

Dear Ms. Thompson,

Plaintiffs write to request a status conference in F.V. v. Jeppesen in light of recent developments after the
Court’s June 1, 2020 Order.

Notwithstanding the Court’s Order, Defendants informed Plaintiffs on June 16th that they anticipated that they
would enforce HB 509 beginning July 1st. Specifically, Defendants stated that they will only change the sex
listed on an individual’s birth certificate if that individual obtains a court order. Given the plain language of HB
509, however, transgender individuals cannot obtain a court order to change the sex listed on their birth
certificates in order to match their gender identity.

Plaintiffs informed Defendants that enforcement of their plan would violate both the letter and spirit of this
Court’s permanent injunction. Plaintiffs also asked Defendants to confirm, at a minimum, that they would not
enforce their plan unless and until this Court held that their plan did not violate the injunction, given this
Court’s instruction that, when questions arise as to the interpretation of the injunction, “a party should seek
clarification or modification … rather than risk disobedience or contempt.” Dkt. 58 at 5. To date, Defendants
have refused to provide the confirmation requested. Instead, Defendants stated on June 18th that they were still
evaluating their options and had not decided upon a “precise” course of action.

In light of the disagreement between the parties, and the time-sensitive nature of the dispute, Plaintiffs
respectfully request that the Court hold a status conference before July 1, 2020, during which it may provide the
parties with any further guidance or relief that it deems appropriate. Plaintiffs also respectfully request that the
Court order Defendants to file a status report by the close of business two business days before the conference,
which must disclose in detail any intended enforcement of HB 509, and Plaintiffs to file a responsive status
report one business day before the conference.

Plaintiffs respectfully submit that a status conference may be most efficient if scheduled for June 26th, 29th, or
30th, given that it is reasonable to require Defendants to disclose, by the preceding week, any plan to enforce
HB 509 on July 1st. Depending on the Court’s willingness and available times to conduct a status conference,
Plaintiffs are happy to confer with Defendants regarding what times work for all counsel. Plaintiffs are
                                                         2
                  Case 1:17-cv-00170-CWD Document 66-2 Filed 06/22/20 Page 14 of 14

available any time on June 26th, any time after 11 a.m. MDT on June 29th, and any time before 2 p.m. MDT on
June 30th.

Regards,
Peter Renn

Peter Renn
Counsel
Lambda Legal
Western Regional Office
4221 Wilshire Boulevard, Suite 280
Los Angeles, CA 90010-3512
Tel 213-382-7600 ext. 228
Fax 213-351-6050
prenn@lambdalegal.org
www.lambdalegal.org
pronouns: he/him/his

Admitted to practice in California

To become a member or make a donation, visit http://www.lambdalegal.org/join

Lambda Legal: Making the case for equality
CONFIDENTIALITY NOTICE: This email transmission from Lambda Legal Defense and Education Fund, Inc. and any documents, files or previous email
messages attached to it may contain confidential information that is legally privileged. If you are not the intended recipient, or a person
responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying, distribution or use of any of the
information contained in or attached to this transmission is STRICTLY PROHIBITED. If you have received this transmission in error, please
immediately notify us by reply email or by telephone at (213) 382-7600, ext. 228, and destroy the original transmission and its attachments
without reading or saving it in any manner. Thank you.




                                                                       3
